    Case 1:96-cv-08414-KMW Document 3211-11 Filed 11/19/19 Page 243 of 345

                                                                                    USDSSDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       ELECTRONICALLY FILED
----------------- -----------------------------------------------------
ELSA GULINO, MA YLING RALPH, PETER WILDS,
                                                                          X
                                                                                    DOC#:  --------        1
                                                                                              l~f~,(t :L._ ,
                                                                                    DATE FILED:
and NIA GREENE, on behalf of themselves and all others
similarly situated,
                                                                                   ===============--==--.:___I
                                                                              96 Civ. 8414 (KMW)

                                    Plaintiffs,
                                                                                         fe.l-1 v
                   - against -                                                [PROPOiD]
                                                                              JUDGM NT
THE BOARD OF EDUCATION OF THE CITY                                            FOR
SCHOOL DISTRICT OF THE CITY OF NEW YORK,                                      BEHAJAH
                                                                              PATTERSON
                                    Defendant.
-------------------------------------------------------------- --------   X




WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City ofN. Y , Opinion and Order, No. 96-cv-8414, [ECF No, 386]), and
Behajah Patterson ("Claimant") is a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No, 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No, 524]) to
hear, among other things, demands for damages;

WHEREAS , the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS , the Board of Education of the City School District of the City ofNew York
("BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No, 1009];

WHEREAS , the BOE and Plaintiffs entered into, and the Court so ordered, a Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Supplemental Index of
Exhibits (collectively referred to as the "Classwide Exhibits") filed with the Court, [ECF No,
1.8..31] ;

WHEREAS , Plaintiffs and the BOE executed a Stipulation Regarding Expedited Class Members
dated October 2, 2019, and have prepared the annexed Findings of Fact and Conclusions of Law
for Behajah Patterson, which the Special Master recommends that the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master' s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b):




                                                          1
   Case 1:96-cv-08414-KMW Document 3211-11 Filed 11/19/19 Page 244 of 345




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Behajah Patterson (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Behajah Patterson will have
judgment against the BOE as follows:

   1. Backpay in the amount of $39,624;

   2. Tax-component award in the amount of $4,656;

   3. LAST Fees in the amount of $210;

   4. ASAF account award in the amount of $267;

   5. Pre-judgment interest calculated to be $7,340; and

   6. Pension-related relief pursuant to the terms of the Court' s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No, 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Behajah Patterson will be
entitled to the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:
           a. Incorporate the "Pension Inputs" detailed in Paragraph 4 of Exhibit 1;

           b. Incorporate Behajah Patterson's counterfactual monthly service history, as listed
              on Exhibit A to the Stipulation Regarding Behajah Patterson; and

           c. Grant Behajah Patterson retroactive seniority based on her counterfactual monthly
              service history, as described in Paragraph 4 of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master's recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

bated: / Z/lf//9                                    ENTERED




                                                2
